ON MOTION FOR REHEARING.
Hill, C. J., and Powell, J.
The law is too well settled to admit of any doubt, that unless an exception to the generality of a statute appears in the enacting clause, it is not necessary for the indictment to negative the exception, and that the State makes a. prima facie case by proving the offense in general terms, and that the burden of proving himself to be within exceptions raised by construction or implication, or stated in the body of the statute but not in the enacting clausé, is upon the defendant. Elkins v. State, 13 Ga. 435; Hester v. State, 17 Ga. 130; Sharpe v. State, 17 Ga. 290; Jordan v. State, 22 Ga. 555; Hicks v. State, 108 Ga. 749; Kitchens v. State, 116 Ga. 847; Rex. v. Pemberton, 2 Burr. 1036; Anderson v. State, 2 Ga. App. 20, and cit. Rehearing denied.